DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which claims 2-20 depend, there is no recitation of how the various components (the vessel, heater, pump and condenser) of the claimed apparatus are related to one another, thereby being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
2) In claim 9, the term “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
3) In claim 20, it is not clear if the recited crucible is the same as the previously recited “vessel” (a crucible meets the definition of a vessel), or if this is a new separate component. For examination purposes, the claim was interpreted to mean that the crucible is a component separate from the previously recited vessel.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-9, 11 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims do not fairly further limit independent apparatus claim 1 ion that each of the above claims recite only limitations dealing with either the type of material(s) to be worked upon by the claimed apparatus or the manner or method of use of the claimed apparatus, where any embodiment meeting the limitations of claim1 could, if desired be operated in the manner recited by the above claims upon the materials recited in the above claims.  It has been held that the manner or method of operation of an apparatus, or the material to be worked upon by an apparatus cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114 and 2115. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 12, 14, 15 and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,373,014 to Merles (Merles). Merles teaches a system (in the embodiment of figure 4 for example) including a vessel (the distillation vessel, see col. 3 lines 50-75 for example) which could, if desired receive molten uranium having a salt concentration, a heater (furnace 61), a pump (vacuum pump col. 3 lines 50-75 for example) for circulating an argon gas, and a condenser (70), where the apparatus of Merles could, if desired be operated to work upon the recited uranium materials at the recited conditions, thereby meeting theses claim limitations in instant claims 1, 3-9, 11 and 14 since it has been held the manner or method of operation of an apparatus, or the material to be worked upon by an apparatus cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114 and 2115.
With respect to claim 2, the vessel of Merles is constructed of a metal or alloy (steel see col. 1 lines 40-50 for example) that in some unrecited manner (such as being able to contain molten uranium) is “compatible” with liquid uranium.
With respect to claim 12 the pump of Merles is external to the vessel (the pump is connected to valves (73, 74)).
With respect to claim 15, the condenser includes a “shield” (in the form of the condenser pipe wall shown in fig. 4 for example) which is between the condenser body and any molten material flowing through the condenser.
With respect to claim 20, Merles includes a crucible (46) within the vessel which would in some manner be “compatible” with liquid uranium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merles. As applied to claim 1 above, Merles shows all aspects of the above claims except to specifically show a shredder (claim 10), the pump including a compressor and heat exchanger (claim 13), producing the shield comprising molybdenum or a refractory alloy (claim 16) or the use of a measurement probe (claims 17-19), although Merles broadly allows for all of the above embodiments.
With respect to claim 10, Merles specifically teaches that the materials to be treated by the system of Merles should be supplied in divided (shredded) form (see col. 1 lines 65-71 for example). Since Merles requires the use of shredded materials to be worked upon, motivation to include a shredder within the claimed system of Merles to supply shredded materials as required by Merles would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claim 13, it is noted that compressors and heat exchangers are old and well known components in ordinary vacuum pumps of the type employed by Merles. Motivation to employ a common vacuum pump, as required by Merles, including old, well known and required components, such as a compressor and heat exchanger, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claim 16, since the term “comprising” allows for the addition of other components or materials even in major amounts, and the metal (steel) of the pipe of Merles would commonly also include some amounts of molybdenum, a refractory metal or alloy, motivation to include such materials in the pipe section of Merles condenser would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claims 17-19, Merles requires the measurement of temperatures, levels ands other properties of the materials to be treated (see the examples, for example) Since Merles requires the monitoring of conditions within its system, motivation to include measurement probes to monitor system conditions in Merles would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0317548 (the publication of the instant application) is also cited.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk